Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/10/2020, 04/09/2020, 03/23/2021, 08/21/2019 and 12/21/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakajima (JP2011117037 from IDS) in view of Maki (US 20150044499 from 08/21/2019 of IDS).
As for claim 1, Nakajima discloses a hot pressed member capable of reliably obtaining excellent coating adhesiveness comprises an Al-Fe alloy layer (i.e. presently claimed Al-plating layer), an Si-containing layer (i.e. presently claimed intermediate coating layer formed on a surface of the Al-plating layer), and a ZnO layer (i.e. presently claimed a surface coating layer formed on a surface of the intermediate coating layer and the surface coating layer comprising ZnO particles) in this order on the surface of a steel sheet (i.e. presently claimed base).  Hence, Nakajima’s steel sheet reads on presently claimed Al-plated steel sheet.  (paragraph [0017])
The fact Nakajima expressly discloses the Si-containing layer includes a layer made of a lithium silicate (paragraph [0025] line 227) supports instant claimed condition B.
Nakajima differs from instant claim 1 such that it does not disclose the surface coating layer comprises ZnO particles with a mean particle size in a range of 0.10 µm or more and 5.00 µm or less, and an organic resin such that an amount of coating of the ZnO particles is in a range of 0.5 g/m2 or more and 10.0 g/m2 or less in terms of metallic zinc,
Maki discloses Al plated steel sheet for hot pressing comprising an Al plating layer formed on side or both sides of the steel sheet, and a surface coating layer containing at least ZnO (Abstract).  The 
Nakajima desires excellent coating adhesiveness. (Abstract line 2)
Thus, it would have been obvious to one skill in the art, at the time the invention is made to use ZnO particles suspended in an organic binder and its mean size and amount of coating as disclosed by Maki, in the Al-plated steel sheet of Nakajima for the benefit of secure coating adhesion. (paragraph [0094])
As for claim 5,  Nakajima’s Si-containing layer made of a lithium silicate (paragraph [0025] line 227) supports instant claimed wherein clause.
As for claim 9, the fact Nakajima’s three layer structure comprising an Al-Fe alloy layer, an Si-containing layer, and a ZnO layer in this order on both sides of the steel sheet (paragraph [0028] line 269) supports instant claimed wherein clause.
As for claim 10, Maki discloses at least 85% of Al by mass% containing in the Al plating layer. (Abstract line 3)
As for claim 11, Nakajima’s steel sheet example (paragraph [0028]) includes C=0.23%, Si=0.12%, Mn=1.5%, P=0.025, S=0.002%, Al=0.03%, N=0.002%, Cr=0.4%, B=0.0022%.  Hence, the steel sheet example reads on instant claimed base compositions ranges.
As for claim 12, the fact same steel sheet example has Cr=0.4%, B=0.0022% meets instant claimed two or more of Cr and B.
Allowable Subject Matter


Claims 2-4 and 6-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.